Citation Nr: 1811465	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  10-47 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of a stroke, to include as secondary to hypertension.


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

R. I. Sims, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico that denied service connection.

This case was previously before the Board in November 2016, when the Board denied service connection.  The Veteran timely appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2017, pursuant to a Joint Motion for Remand (Joint Motion), the Court vacated and remanded the November 2016 decision of the Board to the extent that it denied the Veteran entitlement to service connection for hypertension and residuals of a stroke, to include as due to herbicide exposure.  The Court also found the March 2015 VA examination for hypertension inadequate for failing to provide a clear rationale for the opinion and conclusions. 


FINDINGS OF FACT

1.  The evidence is at least in equipoise that the Veteran's hypertension is etiologically related to his military service.
 
2.  The weight of the evidence supports a finding that the Veteran's residuals of stroke are etiologically related to his hypertension.


CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, the criteria for hypertension have been met.  38 U.S.C. §§ 1101, 1110 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).
 
2.  Criteria for service connection for residuals of a stroke, secondary to hypertension have been met.  38 U.S.C. §§ 1101, 1110 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

The Veteran filed a claim for hypertension in February 2009, and a claim for a stroke in May 2009.  The Veteran asserts that both conditions are related to his military service and his exposure to herbicide agents.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1110.  Service connection can be established by evidence that shows "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement." 38 C.F.R. § 3.310(a) (2016); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The nexus requirement, in pertinent part, can be established through objective medical evidence; the application of statutory presumptions for chronic diseases like arthritis, when manifested to a compensable degree within a year of separation from service; or based on a continuity of symptomatology.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection can also be established on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disease or injury. 38 C.F.R. § 3.310(a).  

Hypertension

The Veteran is diagnosed with hypertension, and thus has a current disability.  He is also presumed to have had exposure to herbicide agents based on his service in Vietnam.  He has thus satisfied the second prong for service connection, an in-service injury.  As hypertension is not a presumptive disease pursuant to 38 C.F.R. § 3.309, the question presented to the Board is whether there is a causal relationship between herbicide exposure and his hypertension diagnosis. 

In a November 2017 statement, Dr. Cassano opined that the Veteran's hypertension was at least as likely as not caused by exposure to herbicides in Vietnam and that Veteran's subarachnoid hemorrhage (stroke) was more likely than not caused by his hypertension.  The statement was supplemented with available medical literature.

Dr. Cassano provided a detailed review of the Veteran's military and medical history.  Additionally, she took into consideration other causal relationships for the Veteran's hypertension and accounted for objective and subjective quantifiable risk factors, particularly the Veteran's approximately 40-year history of smoking.  Dr. Cassano noted that outside of smoking, the Veteran lacks other controllable risk factors for developing hypertension.  The Veteran was also noted to have two diagnoses presumptively service-connected for Agent Orange exposure. 

As additional support for the opinion, Dr. Cassano cites to the Veterans and Agent Orange Update 2006 and Update 2012 from the Institute of Medicine committee.  Dr. Cassano notes that both Updates involved examination of studies that found exposure to herbicides produced statistically significant increases in hypertension for cohorts in Italy, Taiwan, and Korean Vietnam era Veterans.  The Updates concluded limited or suggestive evidence to support an association between exposure to herbicides in Vietnam and hypertension.  However, Dr. Cassano found it notable that the studies showed a stronger association between hypertension and Agent Orange than that of ischemic heart disease, which is a presumptive condition based on herbicide exposure.  Also, noted was that hypertension is the only remaining condition originally listed in the "limited or suggestive evidence of association category" that is not presumptively service-connected to Agent Orange, despite earlier and stronger evidence of an association.  

As previously stated, a March 2015 VA examination opinion was found inadequate.  As such, Dr. Cassano's opinion is the only adequate medical evidence of record addressing the question of whether the Veteran's hypertension is etiologically related to herbicide exposure.  Based on Dr. Cassano's opinion and the available literature that is suggestive of a relationship between herbicide exposure and hypertension, the Board finds that the evidence is at least in equipoise that there was such a relationship in the Veteran's case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Accordingly, the Board finds service connection is warranted.  

Residuals of a Stroke

The Veteran experienced a stroke in April 2009, and he has reported experiencing headaches and a tremor in his upper right extremity since that time. Treatment records indicate the Veteran began experiencing left upper extremity numbness and a left upper extremity tremor in May 2016.  These symptoms were associated with the Veteran's 2009 stroke and are sufficient to establish a current disability.  The remaining evidence of record shows no indication the Veteran experienced a stroke or stroke residuals while in service.  Thus, the inquiry is whether there is a causal relationship between the Veteran's stroke and residuals and a service-connected disability.  

VA treatment records indicate the Veteran's stroke was related to his high blood pressure.  Additionally, VA examinations in 2010 and 2011 note that the Veteran's stroke was due to uncontrolled hypertension, per treatment notes.  

A June 2014 note from Dr. Macias states the Veteran had experienced long standing hypertension.  Dr. Macias noted that the Veteran's April 2009 hypertensive encephalopathy was a direct consequence of uncontrolled hypertension.  Further, as stated above, the November 2017 statement from Dr. Cassano indicates the Veteran's stroke was more likely than not caused by his hypertension.  

The Board acknowledges the ambiguous language in Dr. Macias' opinion as well as the lack of supporting rationale for his conclusion.  However, when coupled with Dr. Cassano's opinion and the Veteran's treatment records, the Board finds that the evidence supports finding a causal relationship between the Veteran's hypertension and his stroke.  Accordingly, the Board finds secondary service connection is warranted.   

The Board has granted the Veteran's claim of entitlement to service connection for hypertension and stroke residuals; any error relating to the duties to notify and assist with respect to this claim is moot.  


ORDER

Service connection for hypertension is granted. 

Service connection for residuals of a stroke is granted.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


